DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is a response to communications dated 02/05/2021.  Claims 1-20 are pending in the application.

Information Disclosure Statement
The information disclosure statement filed 02/05/2021 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  It has been considered and placed in the application file.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 11, 13, and 14-18 of U.S. Patent No. 10,939,398. Although the claims at issue are not identical, they are not patentably distinct from each other because they overlap in scope and the below rationales.

Instant Application Claim 1 Claims
‘398 Patent Claim 2 Claims
A first device comprising a first clock, the first device for enabling synchronisation of a second clock at a second device with the first clock, the first device being configured to:
A first device comprising a first clock for synchronisation with a second clock at a second device, the first device being configured to:
receive a first message comprising an identifier from the second device;
receive a first message comprising an identifier from a third device;
generate a first timestamp in dependence on the time at which the first message is received at the first device according to the first clock;
generate a first timestamp in dependence on the time at which the first message is received at the first device according to the first clock;
store in memory the identifier and the first timestamp;
storing each of the identifiers in memory;  store in memory an timestamp retrieve a timestamp stored in association with the stored identifier, wherein the retrieved timestamp is the first timestamp;
receive a second message from the second device comprising the identifier and a second timestamp, the second timestamp having been generated in dependence on the time at which the second device transmitted the first message to the first device; and
receive a second message from the second device comprising the identifier and a second timestamp, the second timestamp having been generated in dependence on the time at which the second device received the first message from the third device according to the second clock; and
in response to receiving the second message, retrieve the first timestamp stored in association with the identifier, adjust the first clock in dependence on a time difference between a time indicated by the first timestamp and a time indicated by the second timestamp.
adjust the first clock in dependence on a time difference between a time indicated by the first timestamp and a time indicated by the second timestamp.




Rationales:
From the above claim comparison, one can see that claim 1 of the instant application and claim 2 of the ‘398 patent overlaps in scope and in that it claims variously and essentially the same limitations as those in claim 2 of the ‘398 patent.  There are differences between the claims depicted in the bolded words and the strike-through words. The difference are deemed obvious as followings:  The difference depicted in the bolded words appears to be using different wording but meaning is the same.  It is obvious to those skilled in the art to use different wording but meaning is the same in claim drafting in a later filed application.  A motivation for doing so is to seek a well-rounded protection for a disclose invention.  Furthermore, the difference depicted in the strike-through words appears to be broadening claim by omitting limitations.  Nevertheless, it has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184(CCPA).  Also note Ex Parte Rainu, 168 USPQ 375 (Bd. App. 1969); omission of a reference whose function is not needed would be an obvious variation.  Moreover, the outstanding nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim because the examined application claim is either anticipated by, or would have been obvious over, the reference claim. See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
As per dependent claims 2-4, the claims are deemed obvious over the dependent claims 2-3, and 5 of the ‘398 patent, respectively, for the same rationales applied to base claim 1 as above discussed.

Instant Application Claim 5 Claims
‘398 Patent Claim 11 Claim
A first device comprising a first clock, the first device for enabling synchronisation of a second clock at a second device with the first clock, the first device being configured to:
A first device comprising a first clock, the first device for enabling synchronisation of a second clock at a second device with the first clock, the first device being configured to:
transmit a first message comprising an identifier to the second device;
receive a first message comprising an identifier from a third device;
generate a timestamp in dependence on the time at which the first message is transmitted from the first device according to the first clock;
generate a timestamp in dependence on the time at which the first message is received at the first device according to the first clock;
generate a second message comprising the identifier and the generated timestamp; and
generate a second message comprising the identifier and the generated timestamp; and
transmit the second message to the second device;
transmit the second message to the second device;
determine an event time in dependence on a time according to the first clock and an offset period of time; and,
determine a playback time for playing media in dependence on a time according to the first clock and an offset period of time; and
transmit the determined event time to the second device.
transmit the determined playback time to the second device.


Rationales:
From the above claim comparison, one can see that claim 5 of the instant application and claim 11 of the ‘398 patent overlaps in scope and in that it claims variously and essentially the same limitations as those in claim 11 of the ‘398 patent.  There is difference between the claims depicted in the bolded words. The difference is deemed obvious as followings:  The difference depicted in the bolded words appears to be using different wording but meaning is the same.  It is obvious to those skilled in the art to use different wording but meaning is the same in claim drafting in a later filed application.  A motivation for doing so is to seek a well-rounded protection for a disclose invention.  Moreover, the outstanding nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim because the examined application claim is either anticipated by, or would have been obvious over, the reference claim. See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
As per dependent claims 6-13 and 19, the claims are deemed obvious over the dependent claims 11, 14-16, 13, 17, and 19 of the ‘398 patent, respectively, for the same rationales applied to base claim 5 as above discussed.
As per claim 20, the claim appears to call for an implementation of functional limitations of claim 1 into instructions stored thereon a non-transitory computer readable storage medium.  Thus, the claim is deemed obvious over claim 2 of the ‘398 patent for the same rationales applied to claim 2 as above discussed.

Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,939,398 in view of Zakrzewski et al. (US 2012/0188997) (hereinafter “Zakrzewski”).
Regarding claim 14, in addition to features recited in base claim 5 (see rationales discussed above), Claim 11 of the ‘398 patent appears to fail to further recite the claimed limitation of “the first device configured to receive an acknowledgement message from the second device, the acknowledgement message comprising an indication that the first message was received by the second device.”  However, such limitation lacks thereof from claim 11 of the ‘398 patent is widely well-known in the art.
In an analogous art in the same field of endeavor, Zakrzewski teaches, among other things, the limitation of “the first device configured to receive an acknowledgement message from the second device, the acknowledgement message comprising an indication that the first message was received by the second device” (Zakrzewski; para [0076]: "If it is determined at the test step 228 that the message/command from the AP 32 is not a request for data, then control transfers from the test step 28 to a test step 234 where it is determined if RT is zero (first instance of message/command from the AP 32). If it is determined at the test step 234 that RT is zero, then control transfers from the test step 234 to a step 236 where the action requested by the AP 32 (e.g., change internal clock time) is performed. Following the step 236 or following the step 234 if RT does not equal zero is a step 238 where the sensor sends an acknowledgement back to the AP 32. The acknowledgement may include the value of RT, the timestamps, etc.").
Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to incorporate/combine/implement the sending of an acknowledgement back to the access point as taught by Zakrzewski to arrive the claimed invention.  A motivation for doing so would be to overcome the drawbacks of the prior art as well as to provide a way that a wireless communication can be synchronized in a way that preserves battery life of the wireless devices (Zakrzewski; para [0008]).

Allowable Subject Matter
Claims 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, considered individually or in combination, appears to fail to fairly show or render obvious a claimed inventio of base claim 5 and further limit with novel and unobvious limitations of “the first device configured to: receive a third message comprising a second identifier from a fourth device; generate a second timestamp in dependence on the time at which the third message is received at the first device according to the first clock; generate a fourth message comprising the identifier and the generated second timestamp; and, transmit the fourth message to a fifth device,” as recited in claims 15-16; and “the first device configured to: receive a third message comprising a second identifier from a fourth device; generate a second timestamp in dependence on the time at which the third message is received at the first device according to the first clock; receive a fourth message from a fifth device comprising the second identifier and a third timestamp, the third timestamp having been generated in dependence on the time at which the fifth device received the third message from the fourth device; and, adjust the first clock in dependence on a difference between a time indicated by the second timestamp and a time indicated by the third timestamp,” as recited in claims 17-19; structurally and functionally interconnected in a manner as claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Xu et al. (US 2011/0075685).
Heise (US 2010/0070817).
Guilford (US 2007/0053340).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK DUONG whose telephone number is (571)272-3164. The examiner can normally be reached 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.




/FRANK DUONG/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        August 5, 2022